HALL, District Judge.
From an extremely complicated trial raising perplexing procedural and factual situations which required a 22 page opinion by the Trial Judge, Honorable John F. Kilkenny, two points are urged by appellant :
1. Did the appellant insurance company assume and negligently perform the inspection and repairing of the subject ship which went aground at launching before the purchaser, Stanley, accepted it from the boat works ?
2. Did the risk contract of insurance to the boat builder cover the purchaser’s loss of profits for the delay resulting from the grounding and the ship’s subsequent idleness for repairs?
The first point raises purely factual matters which were thoroughly tried by a competent and experienced trial judge and decided against appellant. This court will not disturb those findings.
The second point raises a mixed question of law and fact concerning an interpretation of the contract of insurance. Here again the trial judge decided against appellant.
The question turns on the meaning of the words “consequential damages” as used in the insurance contract, excepting such damages from coverage. The trial court found as a fact that the damage for loss of profits, while the ship was laid up for repairs after delivery to Stanley, was “caused by the *243stresses and strains built into and enhanced by the launching mishap” when the boat was still in the possession of the builder, and further held, as a matter of law, that such is “not a ‘consequential damage’ but flows from the original defect at a later period of time. Leyland Shipping Co. Ltd. v. Norwich Union Fire Ins. Soc. Ltd., (1918, A.C. 350); Lanasa Fruit S.S. & Importing Co. v. Universal Ins. Co., 302 U.S. 556, [58 S.Ct. 371, 82 L.Ed. 422] (1938). Additionally, the language of an exclusion must be strictly construed against the insurance company. I-L Logging Co. v. Manufacturers & Wholesalers Indemnity Exchange, 202 Or. 277, 273 P.2d 212, 275 P.2d 226 (1954).”
Judgment affirmed.